EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on January 18, 2022 and the telephonic interviews on January 31, 2022 and on February 2, 2022.
Receipt and entry of the amendments to the abstract and to the claims filed on January 18, 2022 are hereby acknowledged.
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on February 2, 2022, Agent Alex W. Holtshouser, Registration No. 78,747, requested an extension of time for TWO (2) MONTHS and authorized the Director to charge Deposit Account No. 041133 the required fee of $420 ($220 has already been paid on January 18, 2022) for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1 has been cancelled.
In line 1 of claim 2, “of claim 1” has been replaced with –of claim 22--.
Claim 3 has been cancelled.
Claim 5 has been cancelled.

In line 1 of claim 7, “of claim 1” has been replaced with –of claim 22--.
In line 1 of claim 9, “of claim 3” has been replaced with –of claim 22--.
In line 1 of claim 10, “of claim 1” has been replaced with –of claim 22--.
In line 1 of claim 11, “of claim 1” has been replaced with –of claim 22--.
Claims 12 through 19 have been cancelled.
In line 4 of claim 22, “comprises” has been replaced with –comprising--.
This application is in condition for allowance except for the presence of claims 12 through 18 directed to an invention non-elected without traverse.  Accordingly, claims 12 through 19 have been cancelled.
Claims 2, 6, 7, 9 through 11, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest a heat exchanger comprising a body with a plurality of heat transfer pathways for transferring heat which in turn comprise a three-dimensional lattice structure with an array of interconnected pathways in combination with the remainder of the structural elements (i.e., a flushing manifold and a discharge manifold) which are structurally and functionally interconnected as recited in base claim 22 of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763